DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 2016/0021250) OR Bushey et al (US 6,389,400) and in view of Bao (US 2022/0027832).
Claims 1, 11 and 20, Kumar/Bushey teaches a system a one or more non-transitory computer-readable media and a computer-implemented method for automatically obtaining assistance with software applications, the method comprising: 
(a)	generating a first computer-generated help request associated with a first user of a first software application; (Kumar: Fig. 5, 502; Bushey: customer request, col. 2, l.49-52);
(b)	computing a first plurality of match scores based on the first computer-generated help request and a plurality of user contexts associated with a plurality of users, wherein each match score included in the first plurality of match scores predicts (Kumar discusses “agent-skills, agent-scores, past history of interaction”, [0033, 0171]) as user-context attributed to a pool/list of agents such as list 244 in Fig. 2G wherein one of them, the most suitable agent, is selected to handle the call service request [0036, 0165]…Similarly, the application matches customer communications to the most suitable agents for handling the communications, [082, 0717]; Also Fig. 6, 612, 614, and 616);      Bushey: Routing processor 16 generates a list of best matched agents that obtain match scores equal to or above the threshold level based on the comparisons of the customer model with the agent models. The threshold values are set by the service center based on the performance goals of the service center, col. 10, l. 24-34); The third processor generates and stores a list containing best matching agents where the best matching agents include all the at least two agents with a match score at or above a threshold value. The fourth processor monitors the availability of each best matching agents. The fourth processor routes the customer request to the first available best matching agent, col. 5, l. 15-35);





(d)	establishing a computer connection between the first user and the second user through which an interactive help session between the first user and the second user is held. (see step (b)).
(c’)	based on the first plurality of match scores, transmitting at least one help request notification to at least one user included in the plurality of users to determine a second user to service the first computer-generated help request; (except the request notification, Kumar or Bushey teaches everything in this step per step (b).
Bao teaches “The service request terminal 130 and/or the service providing terminal 140 may also receive and/or display notifications associated with the help request generated by the server 110, [0068]).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Bao into the teaching of Kumar or Bushey for the purpose of providing an alert or a notification as a way for the agent to have a quick preview of collected information ahead of actual communication session with the customer. 


Claims 2 and 12. The computer-implemented method of claim 1, wherein a first user context included in the plurality of user contexts and associated with the first user comprises at least one of a command history, skill level data, additional skill data, help history, or an average help rating. (Kumar: [0033]…. matching algorithms that consider agent experience levels (represented, for example, using numerical scores), past history of interactions between the particular customer and different available agents, specific agent skills in handling different types of calls (e.g., an agent may have more expertise in handling sales calls while another agent may be adept at handling technical support calls), among other factors).
Claim 4. The computer-implemented method of claim 1, wherein computing the first plurality of match scores comprises: computing at least one of a command similarity factor, an experience similarity factor, or an additional skill similarity factor based on a first user context included in the plurality of user contexts and associated with the first user and a second user context included in the plurality of user contexts and associated with the second user; and computing a match score that is associated with the second user based on the at least one of a command similarity factor, an experience similarity factor, or an additional skill similarity factor. (Kumar, [0067]: confident level;  [0128]: customer's speech that matches topics or phrases pre-configured in the system;  [0075] The agent parameters may include skills for handling customer communications in specific categories. For example, expertise in handling customer communications related to sales or technical support may be parameters that are used in computing agent scores, [0075]).
Claim 5. The computer-implemented method of claim 1, further comprising generating a first help request notification that is transmitted to the second user based on the first computer-generated help request and a match score that is included in the first plurality of match scores and associated with the second user. (see the independent claims.  In addition, claims 2 and/or 4).
Claim 10. The computer-implemented method of claim 1, further comprising: generating a second computer-generated help request associated with a third user of a second software application; computing a second plurality of match scores based on the second computer-generated help request and the plurality of user contexts; based on the second plurality of match scores, transmitting at least another help request notification to at least one user included in the plurality of users to determine that the first user is to service the second computer-generated help request; and establishing a second computer connection between the third user and the first user through which a second interactive help session between the third user and the first user is held. (Kumar: [0011]: The call handling platform may receive a second call placed by a second caller to a second calling number; and Kumar’s claims 11 and 12).
Claim 14. The one or more non-transitory computer readable media of claim 11, wherein computing the first plurality of match scores comprises: performing one or more comparison operations between additional skill data included in a second user context included in the plurality of user contexts and associated with the second user and a  (see the independent claims.  In addition, claims 2 and/or 4; and further Kumar, [0175-0179]: one of the additional metrics may be an agent score, which is a measure of the performance of the agent in handling customer communications).
Claim 15. The one or more non-transitory computer readable media of claim 11, further comprising: determining that a first match score included in the first plurality of match scores and associated with the second user is greater than any other match score included in the first plurality of match scores, (Kumar: greater score than threshold, [0159, 0194, 0196]); and indicating via a first help request notification that is transmitted to the second user that the second user is a best match for the first computer-generated help request. (See the independent claims and Kumar: Fig. 5: an agent who is the most suitable).

Claims 3, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar or Bushey in view of Bao and further in view of Totzke et al (US 2016/0163333).
Claims 3 and 13, except the feature being bracketed out, Kumar teaches generating the first computer-generated help request comprises: [[recording a first screen display associated with the first user and the first software application to (Kumar, [0076]: speech recognition algorithm) and aggregating at least the video and the textual topic to generate the computer-generated first help request. (Kumar: [0031]: [0031] configured to support multimedia information including audio, video, images and text… provided with a display for conveying visual information to the customer, can interact using one or more of voice, video, images or text information and commands).
X1: Totzke teaches, [0025], “a media recording unit for recording the audio and/or video signals generated during the course of the conference”. 
Claims 9 and 19. Kumar does not but Totzke teaches “generating at least one recording of the interactive help session; and generating a transcript of the at least one recording of the interactive help session”. (Totzke, Fig. 2 and [0014, 0024, 0046]: conferencing system can record the views expressed by the conference participants and transforms them by means of transcription into analyzable data, such as written text).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Totzke into the teaching of Kumar for the purpose of providing a way to record the audio/video conversation or transcribe the conversation for future use or for training purpose. 
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar or Bushey in view of Bao and further in view of in view of Bentley (US 2022/0027832)
Claims 6-7 and 16-17. The computer-implemented method of claim 1, wherein the interactive help session comprises a video conference call between the first user and the second user; further comprising superimposing a countdown timer on a screen that is shared by both the first user and the second user. (Bentley : 20140092202, [0042]: Timer status may be in the form of a visual indicator (e.g., a digital clock or countdown display; a red light; etc.) or an audible indicator such as a beep for a conference that is running too long). 
Claims 8 and 18. The computer-implemented method of claim 1, further comprising determining that a pre-determined duration time for the interactive help session has elapsed and, in response, terminating the interactive help session. (Bentley, [0044]:  in step 316, the conference handler 112 determines whether the video conference C2 reached an end time. In case--the video conference C2 has reached the end time, then the process continues to step 324, where the conference is stopped, [0044]).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Bentley into the teaching of Kumar or Bushey for the purpose of providing a proper way to control the duration of the call.
				Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651